Citation Nr: 0940535	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.  

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for a memory loss 
disorder.

7.  Entitlement to service connection for decreased left eye 
vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1959.  The Veteran also had a period of Army Reserve Service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2006 and January 
2008 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for various disorders 
that he attributes to an adverse reaction he had to 
inoculation he received while a member of the United States 
Army Reserves.  Specifically, the Veteran maintains that he 
had an adverse reaction to a tetanus and typhoid inoculation 
that he received on June 5, 1975, during Reserve Training 
Assembly in Kentucky.  The Veteran has indicated he served in 
the Reserves in Kentucky from 1973 to 1989, but currently, 
his Kentucky Army Reserves medical records that are 
associated with the claims file date only from 1973 to 1983.  
Inquiry to the appropriate agency for any further medical 
records and personnel records arising from the Veteran's 
service in the Army Reserves in Kentucky should be 
accomplished, and fully documented.  

The Board also notes that the Veteran, and others, advised 
the RO the Veteran was taken to the University of Kentucky 
Chandler Medical Center in response to the reaction he was 
exhibiting to his inoculations, and then transferred to the 
VA hospital in Lexington for follow-up.  It does not appear 
fully documented attempts to obtain records of this apparent 
in-patient treatment have been accomplished.  

Further, in a January 2005 statement, it was indicated that 
an accident report related to the Veteran's adverse reaction 
to his claimed inoculation was submitted to Ireland Army 
Community Hospital, Ft. Knox, Kentucky.  It does not appear 
that efforts to obtain such records have been made.  This 
should be accomplished.  

Thereafter, should the record then indicate the Veteran may 
have sustained an injury during a period of inactive duty 
training, he should be examined for VA purposes, and a 
medical opinion obtained that more definitively addresses 
that question.   

Accordingly, the case is REMANDED for the following action:

1.  Fully documenting its efforts, the 
AMC/RO should attempt to obtain the 
Veteran's complete treatment and personnel 
records for his period of Army Reserve 
service, while attached to the 810th 
Convalescent Center, Lexington, Kentucky, 
a period that apparently ran from 1973 to 
1989.  Efforts to obtain the records 
should end only if VA concludes that the 
records sought do not exist, that further 
efforts to obtain those records would be 
futile, or where the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian does 
not have them.  Any negative response 
should be in writing, and associated with 
the claims folder.

2.  The AMC/RO should attempt to obtain 
any in-patient clinical treatment records, 
as would have been generated at the 
University of Kentucky Chandler Medical 
Center, relating to the treatment of the 
Veteran's claimed June 5, 1975 adverse 
inoculation reaction.  Any negative 
response should be in writing and 
associated with the Veteran's claims 
folder.  

3.  The AMC/RO should also attempt to 
obtain from the appropriate source all 
records related to the treatment and/or 
hospitalization of the Veteran for any 
adverse reaction to an inoculation, 
including any accident reports, at the 
Ireland Army Community Hospital, Ft. Knox, 
Kentucky.  If records of this era are 
stored at a separate facility, appropriate 
inquiry to this repository should be 
undertaken.  Efforts to obtain the records 
should end only if VA concludes that the 
records sought do not exist, that further 
efforts to obtain those records would be 
futile, or where the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian does 
not have them.  Any negative response 
should be in writing, and associated with 
the claims folder.

4.  The RO/AMC should attempt to obtain 
records of any of the Veteran's treatment 
provided at the VA hospital in Lexington, 
Kentucky for an adverse reaction to 
inoculations in 1975.  

5.  Upon completion of the above actions, 
the record should be reviewed and in the 
event it appears the Veteran may have 
sustained an injury during a period of 
inactive duty training, he should be 
scheduled for an examination VA purposes, 
and a medical opinion obtained that more 
definitively addresses the question 
whether he has current disability arising 
from that injury.  

6.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





